Case 1:18-cv-00317-JB-N Document 315 Filed 04/07/21 Page 1 of 3                      PageID #: 4046




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA

     WILLIAM HEATH HORNADY,                         )
     CHRISTOPHER MILLER and                         )
     TAKENDRIC STEWART,                             )
     Individually and on behalf of all              )
     others similarly situated,                     )
                                                    )          CIVIL ACTION NO.:
          Plaintiff,                                )
                                                    )         1:18-cv-00317-JB-N
     v.                                             )
                                                    )
     OUTOKUMPU STAINLESS USA,                       )
     LLC,                                           )
                                                    )
          Defendants.                               )

           DEFENDANT’S RESPONSE TO ADP’S MOTION FOR FEES

          On March 12, 2021, the Court held a Show Cause Hearing. On March 29,

 2021, ADP, Inc. filed the present Motion for Attorney’s Fees and Costs. [Doc. 312.]

 On March 30, 2021, the General Counsel of Littler Mendelson, P.C. spoke with

 Matthew Jackson, counsel for ADP, Inc. advising him Littler would pay the fees

 ADP sought by way of this motion, along with any additional fees ADP would incur

 in the future to respond to the subpoena at issue.1 [Declaration of George R. Wood,

 ¶ 2.] Littler thereafter prepared a check in the amount of fees requested in ADP’s

 motion and sent it overnight delivery to Mr. Jackson on April 6, 2021. [Id., ¶ 3.]


 1
   Littler first contacted ADP directly after the hearing on March 12, 2021, to discuss issues arising
 in this case related to the subpoena, including the payment of ADP’s fees related to the subpoena.
 ADP and Littler have scheduled a call for April 13, 2021, at 3:30 EST, to discuss various issues.
Case 1:18-cv-00317-JB-N Document 315 Filed 04/07/21 Page 2 of 3           PageID #: 4047




 Littler also sought from Mr. Jackson an accounting of any additional fees ADP had

 incurred since the motion was filed. [Id., ¶ 4.] To Littler’s understanding, Mr.

 Jackson is preparing that accounting. Once it is received, Littler will prepare a

 second check payable to ADP for these additional fees. If there are other fees ADP

 incurs, Littler will pay them promptly.

       Littler understands the alleged actions of one of its attorneys have caused

 issues with its clients, ADP and Outokumpu, the plaintiffs, and the Court. Littler

 apologizes that the alleged actions of one of its lawyers have led to this situation. It

 understands the Court’s concern and that of the parties and ADP.

       On March 30, 2021, Littler’s General Counsel spoke with Mr. Jackson about

 what ADP intended to do with the present motion in light of Littler agreeing to pay

 the fees sought. Mr. Jackson has since advised Littler by email that ADP does not

 intend to withdraw the present motion. [Wood Decl., ¶ 5.] The motion seeks only

 fees so, at this point, Littler respectfully believes ADP’s motion is resolved.

       Littler again apologizes to the Court, the parties, and counsel, for the alleged

 actions of one of its attorneys. Littler will be prepared to address any other issues at

 the hearing on April 13, 2021.

                                                Respectfully submitted,



                                                s/ Charles A. Powell IV
                                                Charles A. Powell IV, ASB-9015-O77C
Case 1:18-cv-00317-JB-N Document 315 Filed 04/07/21 Page 3 of 3           PageID #: 4048




                                                Jennifer Fox Swain, ASB-7761-I67J
                                                Attorneys for Defendant
   LITTLER MENDELSON, P.C.
   420 20th Street North, Suite 2300
   Birmingham, AL 35203-3204
   Telephone: (205) 421-4700
   cpowell@littler.com
   jswain@littler.com



                           CERTIFICATE OF SERVICE

        I hereby certify that on April 7, 2021, I electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF system which will send notification of
 such filing to the following:

 Ian D. Rosenthal                               Alexander Garrett Zoghby
 HOLSTON, VAUGHAN &                             Matthew Ryan Jackson
 ROSENTHAL, LLC                                 Adams & Reese, LLP
 P. O. Box 195                                  11 N. Water St., Suite 23200
 Mobile, AL 36601                               Mobile, AL 36602
 idr@holstonvaughan.com                         garrett.zoghby@arlaw.com
                                                matt.jackson@arlaw.com
 Patrick H. Sims
 SIMS LAW FIRM, LLC
 P. O. Box 7112
 Mobile, AL 36670
 patrick@simslawfirm.net


                                                s/ Charles A. Powell IV
                                                OF COUNSEL
